                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 JOE HAND PROMOTIONS, INC.,                      )
                                                 )
         Plaintiff,                              )
                                                 )   Case No. 3:20-cv-00640
 v.                                              )
                                                 )   Judge Aleta A. Trauger
 RICKY L. SIMPSON, et al.,                       )
                                                 )
         Defendants.                             )



                 ORDER DENYING REQUEST FOR ENTRY OF DEFAULT


        Pending is Plaintiff’s Request for Entry of Default against Defendants Ricky L. Simpson

and Phat Boyz Bar & Grill, LLC pursuant to Federal Rule of Civil Procedure 55(a). (Doc. No. 51).

For the foregoing reasons, Plaintiff’s Request is DENIED without prejudice.

        Plaintiff filed its original complaint on July 22, 2020. (Doc. No. 1). Summonses were

issued to all defendants on July 23, 2021. (Doc. No. 4). On March 11, 2021, Alias Summons was

issued as to defendant “Ricky L. Simpson dba PHAT BOYZ BAR & GRILL, LLC dba Phat Boyz

Bar & Grill and PHAT BOYZ BAR & Grill dba Phat Boyz Bar & Grill, 1398 Cranor Road,

Murfreesboro, TN 37130.” (Doc. No. 41). Alias Summons was also issued to “RICKY L.

Simpson” at the same Murfreesboro address. Id. On May 6, 2021, Plaintiff returned the Summons

along with a Proof of Service declaration executed by process server, Judy Denny. (Doc. No. 47).

In the Proof of Service declaration, Denny declares that she “left the summons at the individual’s

residence or usual place of abode with William McDougal known as Bill, a person of suitable age

and discretion who resides there on 4/24/2021, and mailed a copy to the individual’s last known

address.” (Doc. No. 47 at PageID # 17). Denny further states in an attached Affidavit of Service,

that:
                                                1

      Case 3:20-cv-00640 Document 52 Filed 08/20/21 Page 1 of 4 PageID #: 190
               “On 4/24/21 at 10:30 am after attempting to serve Ricky L. Simpson
               since 3/12/2021, I returned to 1398 Cranor Rd, Murfreesboro, TN
               37130 and asked for Ricky L. Simpson and was informed he was
               not there. I was met at the door by Ricky L. Simpson’s fater-in-law
               (sic) “Bill” (William McDougal) who also lives at the address and
               proceeded to sub-serve the papers on him.”

(Doc. No. 47 at PageID # 179). On July 12, 2021, Plaintiff filed the pending Request for Entry of

Default. (Doc. No. 51).

       Pursuant to Local Rule 55.01,

               Motions for entry of default under Fed. R. Civ. P. 55(a) must be
               accompanied by an unsworn declaration under penalty of perjury
               under 28 U.S.C. § 1746 verifying, among other things, (i) proof of
               service; (ii) the opposing party’s failure to plead or otherwise
               defend; (iii) if the opposing party is an individual, that the opposing
               party is not a minor or incompetent person; and (iv) if the opposing
               party is an individual, that the opposing party is not in the military
               service, as required by 50 U.S.C. § 3931(b)(1). Evidence from the
               Defense Manpower Data Center, or other reliable source,
               confirming that the opposing party is not in the military service must
               be appended to the unsworn declaration.

L.R. 55.01. In support of the motion, Plaintiff submitted the declaration of Brian L. Yoakum.

(Doc. No. 51-1). Yoakum states in his declaration that “service of process was had on the

defendant on April 24, 2021,” and that “the defendant has failed to plead or otherwise defend as

provided by the Federal Rules of Civil Procedure. Id.

Ricky L. Simpson

       The Clerk finds that Plaintiff has met its burden to verify proof of service upon defendant

Ricky L. Simpson pursuant to Local Rule 55.01(i). The Federal Rules of Civil Procedure authorize

service of process upon an individual by “leaving a copy of [the summons and complaint] at the

individual’s dwelling or usual place of abode with someone of suitable age and discretion who

resides there.” Federal Rule of Civil Procedure 4(e)(2)(b).

       Further, Plaintiff has met its obligations under Local Rule 55.01(ii). However, Plaintiff has

failed to comply with the requirements of Local Rule 55.01(iii) and (iv), as Yoakum’s declaration
                                                 2

    Case 3:20-cv-00640 Document 52 Filed 08/20/21 Page 2 of 4 PageID #: 191
is silent regarding the defendant’s age, competency, or military status. Local Rule 55.01 also

requires movants to append to supporting declarations, “[e]vidence from the Defense Manpower

Data Center, or other reliable source, confirming that the opposing party is not in the military

service.” L.R. 55.01. Plaintiff did not include this required evidence.

Phat Boyz Bar & Grill, LLC

       Plaintiff’s Request for Entry of Default also moves for entry of default against Simpson in

his representative capacity as an “officer, director, shareholder, member and/or principal” of Phat

Boyz Bar & Grill, LLC. (Doc. No. 51). By doing so, Plaintiff presumably seeks entry of default

against Phat Boyz Bar & Grill, LLC. Although the Clerk finds that Plaintiff has verified service

of process upon Simpson individually, the Clerk finds that Plaintiff has not yet established service

against the limited liability company.

       A limited liability company within this Judicial District may be served by delivering a copy

of the summons and complaint to an “officer, a managing or general agent, or any other agent

authorized by appointment of law to receive serve of process.” Fed. R. Civ. P. 4(h)(1)(B). It may

also be served in the manner prescribed by the Tennessee Rules of Civil Procedure. Fed. R. Civ.

P. 4(h)(1)(A) and 4(e)(1). When serving a limited liability company pursuant to Tennessee law,

a plaintiff must deliver “a copy of the summons and of the complaint to a partner or managing

agent of the partnership or to an officer or managing agent of association, or to an agent authorized

by appointment or by law to receive service on behalf of the partnership or association.” Tenn. R.

Civ. P. 4.04(3).

        In this case, Plaintiff did not personally serve Simpson, who is identified in Tennessee

Secretary of State Records as the registered agent for service of process for Phat Boyz Bar & Grill,

LLC. Instead, Plaintiff served William McDougal, Simpson’s father-in-law. Plaintiff has provided




                                                 3

    Case 3:20-cv-00640 Document 52 Filed 08/20/21 Page 3 of 4 PageID #: 192
no information to establish that McDougal is an individual authorized to accept service of process

on behalf of the limited liability company.

       “Due process requires proper service of process for a court to have jurisdiction to adjudicate

the rights of the parties, by default or otherwise. Proper service under Rule 4 is therefore a

necessary prerequisite to entry of a default or a default judgment.” Ingram Barge Co., LLC v.

Musgrove, No. 3:17-CV-01526, 2019 WL 1226818, at *3 (M.D. Tenn. Mar. 8, 2019), report and

recommendation adopted, No. 3:17-CV-01526, 2019 WL 1212094 (M.D. Tenn. Mar. 14, 2019)

(internal citations omitted). In this case, the Clerk finds that Plaintiff has not provided information

sufficient to verify proof of service upon Phat Boyz Bar & Grill, LLC as required by Local Rule

55.01(i); therefore, entry of default as to the limited liability company is inappropriate at this time.

       For the reasons stated herein, Plaintiff’s Request for Entry of Default (Doc. No. 51) is

DENIED without prejudice.



                                                        s/ Lynda M. Hill
                                                        Lynda M. Hill
                                                        Clerk of Court




                                                   4

    Case 3:20-cv-00640 Document 52 Filed 08/20/21 Page 4 of 4 PageID #: 193
